Citation Nr: 1043302	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served in the US Army Air Forces from June 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
action, the RO denied service connection for multiple 
disabilities, including: an eye disorder; chronic ear, nose and 
throat problems, claimed as a sinus condition; and arthritis of 
the hips.  Following the issuance of that action, the Veteran 
submitted a Notice of Disagreement (NOD) with respect to all 
three of these disabilities.  However, in June 2007, the RO 
issued a statement of the case (SOC) that only discussed the 
issue of service connection for the Veteran's eye disability.  

Upon reviewing the claim, the Board, in a Remand dated August of 
2009, remanded all three issues.  The Board noted that the RO 
needed to issue an SOC on the issues of service connection for 
chronic ear, nose and throat problems, claimed as a sinus 
condition and arthritis of the hips, in accordance with Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  The Board further 
concluded that the Veteran should undergo additional medical 
testing and requested that an examination of the Veteran be 
accomplished with respect to the issue of service connection for 
an eye disorder.

The record indicates that the requested SOC was issued in July 
2010 with respect to the issues involving chronic ear, nose, and 
throat problems, and arthritis of the hips.  The Veteran has not 
perfected an appeal to the Board with respect to these issues and 
as such, those issues are not before the Board.  The claim has 
been returned to the Board for further adjudication on the third 
issue - that involving entitlement to service connection for an 
eye disorder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran served during World War II as an airplane bomber 
mechanic.  He also performed missions on the aircraft.

2.  The Veteran has been diagnosed with and treated for macular 
degeneration, a retinal hemorrhage, macular edema and pucker, a 
macular hemorrhage, and Drusen of both eyes.  

3.  Competent evidence etiologically linking the Veteran's 
various eye conditions with his military service and the duties 
he performed while in the US Army Air Force has not been 
presented.


CONCLUSION OF LAW

Various eye conditions were not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of the Veteran's military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to him 
in February 2006.  The letter informed the Veteran of what 
evidence was required to substantiate the claim for service 
connection, and of his, and VA's, respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence and/or 
information in his possession to the agency of jurisdiction 
(AOJ).  The letter was followed by adjudication of the claim, and 
then further readjudication of the claim by way of a June 2007 
SOC and a July 2010 supplemental statement of the case (SSOC).  

In March 2006, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) appellant status; 2) existence of a disability; (3) 
a connection between the appellant's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  
Although the Veteran was not specifically provided such notice 
with respect to the issue of service connection for an eye 
disorder, the error is harmless as the claim is herein denied and 
as no rating and effective date will be assigned.    

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  The claimant's available 
service treatment records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  Id.  There is no indication in the record that 
any additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2010).  The record indicates that the Veteran was scheduled for 
two eye examinations and was informed of those examinations.  
However, the Veteran failed to report for the scheduled 
examinations and when contacted, he did not indicate that he was 
willing to appear for such an exam.  The duty to assist is not a 
one-way street, and it is the conclusion of the Board that the 
Veteran has not fulfilled his duty to cooperate in this matter.  
If an appellant wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In 
this instance, the Veteran has failed to cooperate with the VA by 
not appearing and sitting for an exam.  He has not provided good 
cause for failing to appear for the most recent examination.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim.

The Veteran has asserted that he now suffers from an eye 
disability that was caused by or the result of his military 
service.  The private medical records reflect that the Veteran 
has macular degeneration, Drusen of both eyes, the residuals of a 
retinal hemorrhage, macular edema and pucker, and a macular 
hemorrhage.  The Veteran has averred that these conditions are 
all as the result of his service in the Army Air Force.  More 
specifically, he claims that as a B-26 bomber sight and auto-
pilot system inspector and maintenance person, he was exposed to 
radiant energy when he was seated in the plexi-glass nose of the 
bomber.  He maintains that he received "ultra-violet" sun burns 
in service which he believes caused not only a change in his 
glass prescription but eventually lead to the conditions he now 
suffers therefrom.  As such, he asks that service connection be 
granted for an overall eye disability of both eyes.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2010), service connection may be awarded for a 
"chronic" condition when:

(1)  a chronic disease manifests itself and 
is identified as such in service (or within 
the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the 
same condition; or

(2)  a disease manifests itself during 
service (or during the presumptive period), 
but is not identified until later, and 
there is a showing of continuity of related 
symptomatology after discharge, and medical 
evidence relates that symptomatology to the 
veteran's present condition.

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The service records indicate that the Veteran was in the US Army 
Air Force and that he did perform duties commensurate with 
bombsight and automatic pilot maintenance.  The Veteran's DD 214 
confirms that the Veteran participated in the Air Offensive of 
Europe, including the Battles of the Ardennes, Central Europe, 
Normandy, Northern France, and Rhineland.  Moreover, there is 
nothing in the record that would discredit the Veteran's 
assertions that when he was in the bombers, he was located in the 
plexi-glass areas of the plane.  The service treatment records 
show that the Veteran received treatment for colds, pharnygitis, 
and acute gastroenteritis.  Upon physical examination in June 
1942, the Veteran was found to have 20/50 vision bilaterally, 
with corrected vision of 20/20.  The Veteran's end-of-enlistment 
physical shows that his uncorrected vision of the left and right 
eye was 20/70, with corrected vision of 20/20.  

The Veteran asserts that his various eye conditions are the 
result of his military service and the tasks/duties he performed 
therein.  The Veteran has a current disability.  He has been 
treated for and now suffers from the following conditions, 
diseases, or disorders of the eyes:  macular degeneration, a 
retinal hemorrhage, macular edema and pucker, a macular 
hemorrhage, and Drusen of both eyes.  The Board finds credible, 
competent, and probative the Veteran's reports that he served 
onboard American bombers during World War II and that he was 
exposed to sunlight and possibly other radiant energy while 
positioned behind plexi-glass on the bombers.  

However, the claims folder does not contain an opinion by a 
medical provider that any of the Veteran's conditions were caused 
by his military service, to include exposure to sunlight, 
possible radiant energy he may have experienced while onboard an 
airplane, or reported exposure to chemicals.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

In this instance, the only opinion provided is that of the 
Veteran and endorsed by the accredited representative.  Yet, 
merely the claim has been made that the various eye conditions 
are somehow related to the Veteran's military service.  However, 
the matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  The Veteran is not 
competent to provide more than simple medical observations, such 
as that he experienced trouble seeing.  He is not competent to 
provide complex medical opinions regarding the etiology of the 
claimed disorders.  See Barr.  Thus, the lay assertions are not 
competent evidence and service connection pursuant to 38 C.F.R. 
§ 3.303(d) is not warranted.  

The Board would further address the statements made by the 
Veteran.  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  Once evidence is determined to 
be competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See Barr.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In this case, no complaints or symptoms of macular degeneration, 
a retinal hemorrhage, macular edema and pucker, a macular 
hemorrhage, and Drusen of both eyes were noted in service.  The 
Veteran does report, however, that he was exposed to sun burns, 
possible radiant energy, and chemicals in service and that he 
effectively has experienced a progressive loss of vision since 
his discharge from service.  Service connection may also be 
established by showing continuity of symptomatogy, which requires 
a claimant to demonstrate "(1) that a condition was 'noted' 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology." Barr v. 
Nicholson, 21 Vet.App. 303, 307 (2007).  

Even though the Veteran is competent to report the incidents he 
experienced in service and that he had worsening vision since 
service, competent evidence is still required to show there is a 
nexus to events in service and the continuity of symptoms.  The 
Veteran does not assert that he has medical training and 
therefore his statements are not competent.  In this case, there 
is no competent evidence relating any of the currently diagnosed 
disorders, first shown many years after service, with the 
Veteran's military service or any incident therein and any 
continuity of symptoms.  See 38 C.F.R. § 3.303(b).

However, even if the Board found that the Veteran was competent 
to provide etiological opinions, and that his statements are 
credible, he has not provided any type of rationale for his 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, his statements are not entitled to any 
probative value.    Moreover, the Board finds the lapse in time 
of many decades after discharge from service to the showing of 
the current disorders to be highly probative evidence against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim).  Therefore, it is the 
conclusion of the Board that the preponderance of the evidence is 
against the Veteran's claim.


ORDER

Entitlement to service connection for an eye disability is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


